REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record fails to disclose or suggest the limitations “wherein a part of the at least three high-side output drivers and a part of the at least three low-side output drivers are alternately coupled in series, remains of the at least three high-side output drivers and the at least three low-side output drivers are alternately coupled in series, number of the part of the at least three high-side output drivers and the part of the at least three low-side output drivers is equal to number of the remains of the at least three high-side output drivers and the at least three low-side output drivers, the part of the at least three high-side output drivers and the part of the at least three low-side output drivers are configured to receive an input digital signal and sequentially drive the first supply bus and the second supply bus based on the input digital signal, and the remains of the at least three high-side output drivers and the at least three low-side output drivers are configured to receive an inverted the input digital signal and sequentially drive the first supply bus and the second supply bus based on the inverted the input digital signal” as recited in the claim.
Claims 2-10 are allowed because they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842